 

Ex. 10.1

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement (“Agreement”) is made and entered into on May 20,
2019 (“Effective Date”), by and between Inception Mining, Inc., a Nevada
corporation (“Company”), and the investor whose name appears on the signature
page hereto (“Investor”).

 

Recitals

 

A. The parties desire that, upon the terms and subject to the conditions herein,
Investor will purchase for $3 Million a Warrant and a Promissory Note that is
convertible into Common Stock of the Company; and

 

B. The offer and sale provided for herein is being made pursuant to the
exemptions from registration under Section 4(a)(2) of the Act as a transaction
by an issuer not involving any public offering, and as a private placement of
restricted securities to an accredited investor pursuant to Rule 506 of
Regulation D.

 

Agreement

 

In consideration of the foregoing, the receipt and adequacy of which are hereby
acknowledged, Company and Investor agree as follows:

 

I. Definitions. In addition to the terms defined elsewhere in this Agreement and
the Transaction Documents, capitalized terms that are not otherwise defined have
the meanings set forth in the Glossary of Defined Terms attached hereto as
Exhibit 1.

 

II. Purchase and Sale.

 

A. Purchase Amount. Subject to the terms and conditions herein and the
satisfaction of the conditions to Closing set forth below, for an aggregate
purchase price of $3,000,000.00 (“Purchase Amount”), Investor hereby irrevocably
agrees to purchase a Warrant and a Note with the aggregate Face Value of
$4,250,000.00 including an original issue discount (OID), all in accordance with
the terms, provisions, and schedule set forth in this Agreement and in the
Transaction Documents.

 

B. Deliveries. The following documents will be fully executed and delivered at
the Closing:

 

  1. This Agreement;         2. Note, in the form attached hereto as Exhibit 2;
        3. Transfer Agent Instructions, in the form attached hereto as Exhibit
3;         4. Legal Opinion, in the form attached hereto as Exhibit 4;

 

1

 

 

  5. Officer’s Certificate, in the form attached hereto as Exhibit 5;         6.
Secretary’s Certificate, in the form attached hereto as Exhibit 6;         7.
Warrant, in the form attached hereto as Exhibit 7; and         8. Public Deed,
in the form attached hereto as Exhibit 8.

 

C. Closing Conditions. The consummation of the transactions contemplated by this
Agreement (“Closing”) is subject to the satisfaction of each of the following
conditions:

 

1. All documents, instruments and other writings required to be delivered by
Company to Investor pursuant to any provision of this Agreement or in order to
implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

 

2. The Common Stock is listed for and currently trading on the same or higher
Trading Market and Company is in compliance with all requirements to maintain
listing on the Trading Market, the Company has received no notice of any
suspension or delisting with respect to the trading of the shares of Common
Stock on such Trading Market, and Company is not aware of any current facts or
circumstances that, with the passage of time, would reasonably be expected to
cause such disqualification;

 

3. The representations and warranties of Company and Investor set forth in this
Agreement are true and correct in all material respects as if made on such date
(except for representations and warranties expressly made as of a specified
date, which will be true as of such date);

 

4. No material breach or default has occurred under any Transaction Document or
any other agreement between Company and Investor;

 

5. Company has the number of duly authorized shares of Common Stock reserved for
issuance as required pursuant to the terms of this Agreement;

 

6. There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any completed, ongoing, pending, threatened or, to Company’s knowledge,
contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, ongoing, pending, threatened
or, to Company’s knowledge, contemplated by any person other than Investor or
any Affiliate of Investor, that seek to enjoin or prohibit the transactions
contemplated by this Agreement; and

 

2

 

 

7. Except as set forth under the corresponding section of the Disclosure
Schedules, any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, have been waived in writing.

 

D. Closings. Immediately when all conditions set forth in Section II.C have been
fully satisfied, Company will issue and sell to Investor and Investor will
purchase the Note by payment to Company of $3,000,000.00 in cash, by wire
transfer of immediately available funds to an account designated by Company.

 

III. Representations and Warranties.

 

A. Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1. Organization and Qualification. Company and each Subsidiary is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization, as
applicable, with the requisite power and authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither Company
nor any Subsidiary is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents, except as would not reasonably be expected
to result in a Material Adverse Effect. Each of Company and each Subsidiary is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to result in a Material Adverse Effect and
there is no completed, pending, threatened or, to the knowledge of Company,
contemplated proceeding in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

2. Authorization; Enforcement. Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

 

3

 

 

3. No Conflicts. The execution, delivery and performance of the Transaction
Documents by Company, the issuance and sale of the Note, Warrant and Shares and
the consummation by Company of the other transactions contemplated thereby do
not and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any property or asset of Company or a
Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

 

4. Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, ongoing, pending, threatened or, to the
knowledge of Company, contemplated against or affecting Company, any Subsidiary
or any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which would reasonably be
expected to have a Material Adverse Effect or challenge the legality, validity
or enforceability of any of the Transaction Documents. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

 

5. Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings, and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.

 

6. Issuance of Shares. The Shares are duly authorized and, when issued upon the
conversion of the Note or exercise of the Warrant in accordance with their
respective terms, will be duly and validly issued, fully paid and nonassessable,
free and clear of all Liens except those created by the Investor.

 

4

 

 

7. Disclosure; Non-Public Information. Company will timely file a current report
on Form 8-K (“Current Report”) describing the material terms and conditions of
this Agreement, a copy of which has been provided to Investor prior to the
Effective Date. There is no adverse material information regarding Company that
has not been disclosed to Investor prior to the Effective Date. All information
that Company has provided to Investor that constitutes or might constitute
material, non-public information will be included in the Current Report.
Notwithstanding any other provision, except with respect to information that
will be, and only to the extent that it actually is, timely publicly disclosed
by Company pursuant to the foregoing sentence, neither Company nor any other
Person acting on its behalf has provided Investor or its representatives, agents
or attorneys with any information that constitutes or might constitute material,
non-public information, including without limitation this Agreement and the
Exhibits and Disclosure Schedules hereto. No information contained in the
Disclosure Schedules constitutes material non-public information. Company
understands and confirms that Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of
Company.

 

8. No Integrated Offering. Neither Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

 

9. Financial Condition. The Public Reports set forth as of the dates thereof all
outstanding secured and unsecured Indebtedness of Company or any Subsidiary, or
for which Company or any Subsidiary has commitments, and any material default
with respect to any Indebtedness. Company does not intend to incur debts beyond
its ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be payable on or in respect of its debt, and represents that
it will not do so.

 

10. Section 5 Compliance. All information provided to Investor regarding
Company, its business and the transactions contemplated hereby, including
without limitation the Disclosure Schedules and the representations and
warranties in this Agreement, and the other statements made by Company in the
Transaction Documents, do not contain any material untrue statement or omit to
state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

11. Investment Company. Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Note, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Company will conduct its business in a manner
so that it will not become subject to the Investment Company Act.

 

12. Acknowledgments Regarding Investor. Company’s decision to enter into this
Agreement has been based solely on the independent evaluation by Company and its
representatives, and Company acknowledges and agrees that:

 

5

 

 

a. Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider or control person of Company, or to Company’s knowledge 10% or greater
shareholder or otherwise an affiliate of Company as defined under Rule 12b-2 of
the Exchange Act;

 

b. Investor and its representatives have not made and do not make any
representations, warranties or agreements with respect to the Note, the Warrant,
the Shares, this Agreement, or the transactions contemplated hereby other than
those specifically set forth in Section III.C below; Company has not relied
upon, and expressly disclaims reliance upon, any and all written or oral
statements or representations made by any persons prior to this Agreement;

 

c. The conversion of Note and resale of Conversion Shares will result in
dilution, which may be substantial; the number of Conversion Shares will
increase in certain circumstances; and Company’s obligation to issue and deliver
Conversion Shares in accordance with this Agreement and the Note is absolute and
unconditional regardless of the dilutive effect that such issuances may have;
and

 

d. Investor is acting solely in the capacity of arm’s length purchaser with
respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Note.

 

13. No Bad Actor Disqualification. Neither Company, any predecessor of Company,
any affiliate of Company, any director, executive officer, other officer of
Company participating in the offering, or any beneficial owner of 20% or more of
Company’s outstanding voting equity securities is subject to any bad actor
disqualification as provided in Rule 506(d) of Regulation D, and Company is not
aware of any current facts or circumstances that, with the passage of time,
would reasonably be expected to cause such disqualification.

 

14. Not a Shell. Company is not a shell company as defined in Rule 12b-2 of the
Exchange Act.

 

B. Representations Regarding Company. Except as set forth in any Public Reports
and attached exhibits, or under the corresponding section of the Disclosure
Schedules, if any, Company hereby represents and warrants to, and as applicable
covenants with, Investor as of the Closing:

 

6

 

 

1. Capitalization. The capitalization of the Company as of the Effective Date is
as described in the Public Reports or Disclosure Schedules. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents which has not been waived or satisfied. Except as a result of the
purchase and sale of the Note, there are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which Company or any Subsidiary is or may become bound to issue
additional shares of Common Stock or securities convertible into or exercisable
for shares of Common Stock. The issuance and sale of the Note, Warrant and
Shares will not obligate Company to issue shares of Common Stock or other
securities to any Person, other than Investor, and will not result in a right of
any holder of Company securities to adjust the exercise, conversion, exchange,
or reset price under such securities. All of the outstanding shares of capital
stock of Company are validly issued, fully paid and nonassessable, have been
issued in material compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities. No further approval
or authorization of any stockholder, the Board of Directors of Company or others
is required for the issuance and sale of the Note, Warrant and Shares. There are
no existing or contemplated subscription or investment agreements, stockholder
agreements, voting agreements or other similar agreements with respect to
Company’s capital stock to which Company is a party or, to the knowledge of
Company, between or among any of Company’s stockholders.

 

2. Subsidiaries. All of the direct and indirect subsidiaries of Company are set
forth in the Public Reports or the corresponding section of the Disclosure
Schedules. Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary, and all of such directly or
indirectly owned capital stock or other equity interests are owned free and
clear of any Liens. All the issued and outstanding shares of capital stock of
each Subsidiary are duly authorized, validly issued, fully paid, nonassessable
and free of preemptive and similar rights to subscribe for or purchase
securities.

 

3. Public Reports; Financial Statements. Company has filed all required Public
Reports for the one year preceding the Effective Date. As of their respective
dates or as subsequently amended, the Public Reports complied in all material
respects with the requirements of the Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
the Public Reports, when filed and, as applicable, amended, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of Company included in the Public Reports, as amended, comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing. Such financial statements have been prepared in accordance with GAAP,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of Company and its consolidated subsidiaries as of and for
the dates thereof and the results of operations and cash flows for the periods
then ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments.

 

7

 

 

4. Material Changes. Since the end of the most recent year for which an Annual
Report on Form 10-K has been filed with the Commission, (a) there has been no
event, occurrence or development that has had, or that would reasonably be
expected to result in, a Material Adverse Effect, (b) Company has not incurred
any liabilities (contingent or otherwise) other than (i) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice, and (ii) liabilities not required to be reflected in Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (c) Company has not altered its method of accounting,
(d) Company has not declared or made any dividend or distribution of cash or
other property to its stockholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock, and (e) Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans. Company does not have
pending before the Commission any request for confidential treatment of
information.

 

5. Litigation. There is no Action completed, ongoing, pending, threatened or, to
the knowledge of Company, contemplated, that would reasonably be expected to
result in a Material Adverse Effect. Neither Company nor any Subsidiary, nor any
current director or officer thereof, nor to the knowledge of Company any former
director or officer of Company, and greater than 5% shareholder of Company, or
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, is not ongoing,
pending or threatened, and to the knowledge of Company is not contemplated, any
investigation by the Commission or any law enforcement agency involving Company
or any current director or officer of Company, or to the knowledge of Company
any former director or officer of Company, and greater than 5% shareholder of
Company, or any director or officer thereof.

 

6. No Bankruptcy. The Company has not filed and, to the Company’s knowledge, no
other Person has filed or commenced, any petition or application, or any
judicial or administrative proceeding commenced which has not been discharged,
with respect to the Company or any Subsidiary or with respect to any of the
properties or assets of Company or any Subsidiary under any applicable law
relating to bankruptcy, insolvency, reorganization, fraudulent transfer,
compromise, arrangement of debt, creditors’ rights and no general assignment has
been made by the Company or any Subsidiary for the benefit of creditors.

 

7. Labor Relations. No material labor dispute exists or, to the knowledge of
Company, is imminent with respect to any of the employees of Company, which
would reasonably be expected to result in a Material Adverse Effect.

 

8. Compliance. Neither Company nor any Subsidiary (a) is in material default
under or in material violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
Company or any Subsidiary under), nor has Company or any Subsidiary received
notice of a claim that it is in material default under or that it is in material
violation of, any indenture, loan or credit agreement or any other similar
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any order of any court, arbitrator or governmental body,
or (c) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, except in each case as would not
reasonably be expected to have a Material Adverse Effect.

 

8

 

 

9. Regulatory Permits. Company and each Subsidiary possess all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct their respective businesses
as described in the Public Reports, except where the failure to possess such
permits would not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect (“Material Permits”), and neither Company
nor any Subsidiary has received any notice of proceedings relating to the
revocation or modification of any Material Permit.

 

10. Title to Assets. Company and each Subsidiary have good and marketable title
in fee simple to all real property owned by them that is material to the
business of Company and each Subsidiary and good and marketable title in all
personal property owned by them that is material to the business of Company and
each Subsidiary, in each case free and clear of all Liens, except for Liens that
do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by Company
and each Subsidiary and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by Company and each Subsidiary are held
by them under leases which, to the Company’s knowledge, are valid, subsisting
and enforceable leases and as to which Company and each Subsidiary are in
compliance, except where such noncompliance could not reasonably be expected to
have a Material Adverse Effect.

 

11. Patents and Trademarks. Company and each Subsidiary have, or have rights to
use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the Public Reports and which the failure to so have would have a
Material Adverse Effect (collectively, “Intellectual Property Rights”). Neither
Company nor any Subsidiary has received a written notice that the Intellectual
Property Rights used by Company or any Subsidiary violates or infringes upon the
rights of any Person. To the knowledge of Company, all such Intellectual
Property Rights are enforceable and there is no existing infringement by another
Person of any of the Intellectual Property Rights of Company or each Subsidiary.

 

12. Transactions with Affiliates and Employees. None of the officers or
directors of Company and, to the knowledge of Company, none of the employees of
Company is presently a party to any transaction with Company or any Subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of Company, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner, in each case in excess of $120,000 other than (i)
for payment of salary or consulting fees for services rendered, (ii)
reimbursement for expenses incurred on behalf of Company and (iii) for other
employee benefits, including stock option agreements under any equity incentive
plan of Company.

 

9

 

 

13. Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement as a result of any action by the Company or any
Person acting on its behalf. Notwithstanding any other provision, Investor will
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this section
that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

 

14. Registration Rights. No Person has any right to cause Company to effect the
registration under the Act of any securities of Company.

 

15. Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Effective Date, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all listing and maintenance
requirements of the Trading Market on which the Common Stock is currently
quoted.

 

16. Foreign Corrupt Practices. Neither Company, nor to the knowledge of Company,
any agent or other person acting on behalf of Company, has (a) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (b) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (c) failed to disclose fully any
contribution made by Company, or made by any person acting on its behalf of
which Company is aware, which is in violation of law, or (d) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

 

17. Auditor. Company’s auditor is set forth in the Public Reports and such
auditor is an independent registered public accounting firm registered with the
PCAOB.

 

18. No Disagreements with Accountants or Lawyers. There are no material
disagreements presently existing, or reasonably anticipated by Company to arise,
between Company and the accountants or lawyers formerly or presently employed by
Company.

 

19. Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of the Company or any Subsidiary.

 

20. Computer and Technology Security. Company has taken reasonable steps to
safeguard the information technology systems utilized in the operation of the
business of Company, including the implementation of procedures designed to
minimize the risk that such information technology systems have any disabling
codes or instructions, timer, copy protection device, clock, counter or other
limiting design or routing and any back door, virus, malicious code or other
software routines or hardware components that in each case permit unauthorized
access or the unauthorized disablement or unauthorized erasure of data or other
software by a third party, and, to Company’s knowledge, to date there have been
no successful unauthorized intrusions or breaches of the security of its
information technology systems.

 

10

 

 

21. Data Privacy. Company has: (a) complied with, and is presently in compliance
in all material respects with, all applicable laws in connection with data
privacy, information security, data security and/or personal information; (b)
complied in all material respects with, and is presently in material compliance
with, its policies and procedures applicable to data privacy, information
security, data security, and personal information; (c) not experienced any
material incident in which personal information or other sensitive data was or
may have been stolen or improperly accessed; and Company is not aware of any
facts suggesting the likelihood of the foregoing, including without limitation,
any breach of security or receipt of any notices or complaints from any Person
regarding personal information or other data.

 

C. Representations and Warranties of Investor. Investor hereby represents and
warrants to Company as of the Closing as follows:

 

1. Organization; Authority. Investor is an entity validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by Investor of
the transactions contemplated by this Agreement have been duly authorized by all
necessary company or similar action on the part of Investor. Each Transaction
Document to which it is a party has been, or will be, duly executed by Investor,
and when delivered by Investor in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Investor, enforceable
against it in accordance with its terms, except (a) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (b) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies, and (c)
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

2. Investor Status. At the time Investor was offered the Note, it was, and at
the Effective Date it is: (a) an accredited investor as defined in Rule 501(a)
under the Act; and (b) not a registered broker-dealer, member of FINRA, or an
affiliate thereof.

 

3. Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Note, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Note and, at the present time, is able to afford a complete
loss of such investment.

 

4. Ownership. Investor is acquiring the Note as principal for its own account.

 

11

 

 

5. No Short Sales. Neither Investor nor any Affiliate holds any short position
in, nor has engaged in any Short Sales of the Common Stock, or engaged in any
hedging transactions with regard to the Conversion Shares prior to the Effective
Date.

 

IV. Other Provisions.

 

A. Investor Due Diligence. Investor will have the right and opportunity to
conduct customary due diligence with respect to any Registration Statement or
Prospectus in which the name of Investor or any Affiliate of Investor appears,
and will review and respond promptly to Company requests.

 

B. Furnishing of Information. As long as the Note is outstanding in any amount:
(1) Company will timely file all reports required to be filed by Company after
the Effective Date pursuant to the Exchange Act, (2) Company will prepare and
make publicly available such information as is required for Investor to sell its
Conversion Shares under Rule 144, and (3) Company will take such further action
as Investor may reasonably request, all to the extent required from time to time
to enable Investor to sell its Conversion Shares without registration under the
Act within the limitation of the exemptions provided by Rule 144.

 

C. Integration. Company will not sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security, as defined in Section 2 of
the Act, that would be integrated with the offer or sale of the Note, Warrant or
Shares to Investor for purposes of the rules and regulations of any Trading
Market such that it would require stockholder approval prior to the closing of
such other transaction unless stockholder approval is obtained before the
closing of such subsequent transaction.

 

D. Disclosure and Publicity. Company will provide to Investor, for review and
approval prior to filing or issuing, that portion of any current, periodic or
public report, registration statement, press release, public statement or
communication relating to or referencing Investor, any Transaction Documents or
the transactions contemplated thereby, any such approval not to be unreasonably
withheld.

 

E. Shareholders Rights Plan. No claim will be made or enforced by Company or, to
the knowledge of Company, any other Person that Investor is an “Acquiring
Person” under any shareholders rights plan or similar plan or arrangement in
effect or hereafter adopted by Company, or that Investor could be deemed to
trigger the provisions of any such plan or arrangement, in either such case, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between Company and Investor. Company will conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.

 

F. No Non-Public Information. Company covenants and agrees that neither it nor
any other Person acting on its behalf will, provide Investor or its agents or
counsel with any information that Company believes or reasonably should believe
will constitute material non-public information after Closing. On and after
Closing, neither Investor nor any Affiliate of Investor will have any duty of
trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation resales of
the Shares.

 

12

 

 

G. Indemnification of Investor.

 

1. Obligation to Indemnify. Subject to the provisions of this Section IV.G,
Company will indemnify and hold Investor, its Affiliates, managers and advisors,
and each of their officers, directors, shareholders, partners, employees,
representatives, agents and attorneys, and any person who controls Investor
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act
(collectively, “Investor Parties” and each a “Investor Party”), harmless from
any and all losses, liabilities, obligations, claims, contingencies, damages,
reasonable costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation (collectively, “Losses”) that any Investor Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents, (b) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Prospectus, Prospectus Supplement, or any information incorporated by
reference therein, or arising out of or based upon any omission or alleged
omission to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or (c) any action by a creditor or stockholder of Company who is not
an Affiliate of an Investor Party, challenging the transactions contemplated by
the Transaction Documents; provided, however, that Company will not be obligated
to indemnify any Investor Party for any Losses finally adjudicated to be caused
solely by (i) a false statement of material fact contained within written
information provided by such Investor Party expressly for the purpose of
including it in the applicable Registration Statement, Prospectus, Prospectus
Supplement, or (ii) such Investor Party’s unexcused material breach of an
express provision of this Agreement or another Transaction Document or willful
misconduct or fraud.

 

2. Procedure for Indemnification. If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents or willful misconduct or fraud. In no event will the Company be liable
for the reasonable fees and expenses for more than one separate firm of
attorneys (plus local counsel as applicable) to represent all Investor Parties.

 

13

 

 

3. Other than the liability of Investor to Company for uncured material breach
of the express provisions of this Agreement or willful misconduct or fraud, no
Investor Party will have any liability to Company or any Person asserting claims
on behalf of or in right of Company as a result of acquiring the Note, Warrant
or Shares under this Agreement.

 

H. Reservation of Shares. Company has reserved from its duly authorized Common
Stock for issuance pursuant to the Transaction Documents authorized shares of
Common Stock in the amount required by the Transaction Documents and will at all
times maintain such reserve (the “Reserved Amount”). If Company shall issue any
securities or make any change to its capital structure which would change the
number of shares of Common Stock into which the Note or Warrant shall be
convertible or exercisable at the then current Conversion Price or Exercise
Price, Company will at the same time make proper provision so that thereafter
there shall be a sufficient number of shares of Common Stock authorized and
reserved, free from preemptive rights, for conversion of the outstanding Note
and exercise of the outstanding Warrant. Company (i) acknowledges that it has
irrevocably instructed its transfer agent to issue certificates for the Common
Stock issuable upon conversion of the Note and exercise of the Warrant, and
agrees that its issuance of the Note and Warrant will constitute full authority
to its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of the Note and
Warrant.

 

I. Activity Restrictions. For so long as Investor or any of its Affiliates holds
any Conversion Shares, neither Investor nor any Affiliate will: (1) vote any
shares of Common Stock owned or controlled by it, sign or solicit any proxies,
attend or be present at a shareholder meeting for purposes of determining a
quorum, or seek to advise or influence any Person with respect to any voting
securities of Company, except in accordance with the recommendation of Company’s
board of directors; (2) engage or participate in any actions, plans or proposals
which relate to or would result in (a) acquiring additional securities of
Company, alone or together with any other Person, which would result in
beneficially owning or controlling more than 9.99% of the total outstanding
Common Stock or other voting securities of Company, (b) an extraordinary
corporate transaction, such as a merger, reorganization or liquidation,
involving Company or any of its Subsidiaries, (c) a sale or transfer of a
material amount of assets of Company or any of its Subsidiaries, (d) any change
in the present board of directors or management of Company, including any plans
or proposals to change the number or term of directors or to fill any existing
vacancies on the board, (e) any material change in the present capitalization or
dividend policy of Company, (f) any other material change in Company’s business
or corporate structure, including but not limited to, if Company is a registered
closed-end investment company, any plans or proposals to make any changes in its
investment policy for which a vote is required by Section 13 of the Investment
Company Act of 1940, (g) changes in Company’s charter, bylaws or instruments
corresponding thereto or other actions which may impede the acquisition of
control of Company by any Person, (h) a class of securities of Company being
delisted from a national securities exchange or to cease to be authorized to be
quoted in an inter-dealer quotation system of a registered national securities
association, (i) a class of equity securities of Company becoming eligible for
termination of registration pursuant to Section 12(g)(4) of the Act, or (j) any
action, intention, plan or arrangement similar to any of those enumerated above;
or (3) request Company or its directors, officers, employees, agents or
representatives to amend or waive any provision of this section.

 

14

 

 

J. No Shorting. For so long as the Note is outstanding in any amount, neither
Investor nor any of its Affiliates will engage in or effect, directly or
indirectly, any Short Sale of Common Stock. For the avoidance of doubt, Investor
selling Shares after Investor has delivered a Delivery Notice to Company is not
a Short Sale. There will be no restriction or limitation of any kind on
Investor’s right or ability to sell or transfer any or all of the Shares at any
time, in its sole and absolute discretion. Investor may not sell, transfer or
assign the Note, the Warrant or any of its rights under this Agreement.

 

K. Stock Splits. If Company at any time on or after the Effective Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
or combines (by combination, reverse stock split or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater or lesser
number of shares, the share numbers, prices and other amounts set forth in this
Agreement, as in effect immediately prior to such subdivision or combination,
will be proportionately reduced or increased, as applicable, effective at the
close of business on the date the subdivision or combination becomes effective.

 

L. Subsequent Financings.

 

1. As long as the Note is outstanding in any amount, Company will not enter into
any agreement that in any way restricts its ability to enter into any agreement,
amendment or waiver with Investor, including without limitation any agreement to
offer, sell or issue to Investor any preferred stock, common stock or other
securities of Company.

 

2. Until six months after Closing, Company will not enter into any financing
that uses a shelf registration, contains registration rights or otherwise
provides for the issuance of free trading stock, other than: (a) with Investor,
(b) in connection with a strategic transaction, or (c) the sale of restricted
Common Stock at a fixed price. For the avoidance of doubt, Company may enter
into any unregistered financing of nonconvertible debt or restricted stock with
no registration rights.

 

3. As long as any part of the Note is outstanding, Company will not agree or
enter into any equity or convertible financing pursuant to which shares of
Common Stock or Common Stock equivalents may effectively be issued at a variable
price or where the price or number of shares are subject to any type of
variability or reset feature. Provided, however, that Company may enter into any
transaction: (a) with Investor, (b) for unregistered, non-convertible debt, (c)
for restricted stock with no registration rights, (d) for Common Stock at a
fixed price at no more than a 5% discount to the most recent closing price of
the Common Stock on the Trading Market, (e) reasonably equivalent value given as
consideration for a strategic acquisition, or (f) that includes an immediate,
unconditional offer to Investor to purchase the Note by wire transfer of
immediately available funds in the amount of 140% of the then outstanding
Liquidation Value.

 

15

 

 

4. So long as any part of the Note is outstanding, upon any issuance by Company
or any of its subsidiaries of any security with any term more favorable to the
holder of such security or with a term in favor of the holder of such security
that was not similarly provided to Investor, then Company will notify Investor
of such additional or more favorable term and such term, at Investor’s option,
shall become a part of the transaction documents with Investor. The types of
terms contained in another security that may be more favorable to the holder of
such security include, but are not limited to, terms addressing conversion
discounts, prepayment rate, conversion look back periods, interest rates,
original issue discounts, stock sale price, private placement price per share,
and warrant coverage.

 

M. Right of First Refusal. If at any time while the Note is outstanding in any
amount, Company has a bona fide offer of capital or financing from any person,
that Company intends to act upon, then Company must first offer such opportunity
to Investor to provide such capital or financing to Company on the same terms as
each respective person’s terms. Except as otherwise provided in any Transaction
Documents, should Investor be unwilling or unable to provide such capital or
financing to Company within 5 Trading Days from Investor’s receipt of written
notice of the offer from Company, then Company may obtain such capital or
financing from that respective person upon the exact same terms and conditions
offered by Company to Investor, which transaction must be completed within 30
days after the date of the notice. If Company does not receive the capital or
financing from the respective person within 30 days after the date of the
respective notice, then Company must again offer the capital or financing
opportunity to Investor as described above, and the process detailed above shall
be repeated.

 

V. Registration Statement.

 

A. Filing.

 

1. Company will at its sole cost and expense prepare and file with the
Commission as soon as reasonably possible after the Effective Date, and in any
event within 30 days, a Registration Statement (“Registration Statement”) on
Form S-3 or, if Form S-3 is unavailable, Form S-1, registering the delayed and
continuous resale of all Shares pursuant to Rule 415 under the Act, and will use
reasonable best efforts to cause such Registration Statement to be declared
effective under the Act as promptly as practicable, and in any event within 75
days of Closing, and to remain continuously effective until all Shares may be
resold by Investor pursuant to Rule 144 without volume restrictions,
manner-of-sale restrictions, or Company being in compliance with any current
public information requirement (the “Registration Period”).

 

2. If at any time after the initial registration Statement is filed on Form S-3
or Form S-1, the Registration Statement does not remain effective, Company shall
use reasonable best efforts to amend the Registration Statement to continue
effectiveness uninterrupted.

 

B. Procedures. In connection with the Registration Statement, Company will, as
soon as reasonably practicable:

 

1. Prepare and file with the Commission such pre-effective and post-effective
amendments and supplements to the Registration Statement and the Prospectus used
in connection with the Registration Statement, and file such reports under the
Exchange Act, as may be necessary to cause the Registration Statement to become
effective, to keep the Registration Statement continuously effective during the
Registration Period and not misleading in any material respect, and as may
otherwise be required or applicable under, and to comply with the provisions of,
the Act with respect to the disposition of all Shares covered by the
Registration Statement during the Registration Period.

 

16

 

 

2. Furnish to Investor such number of copies of the Prospectus, and each
amendment or supplement thereto, in conformity with the requirements of the Act,
and such other documents as Investor may reasonably request in order to
facilitate the disposition of Shares owned by it.

 

3. Notify Investor: (a) when a Prospectus or any Prospectus supplement or
post-effective amendment is proposed to be filed and, with respect to any
post-effective amendment, when the same has become effective, except for any
filing to be made solely to incorporate by reference a Current Report on Form
8-K, Quarterly Report on Form 10-Q or Annual Report on Form 10-K to be filed
with the Commission; (b) of any request by the Commission or any other federal
or state governmental authority for amendments or supplements to a Registration
Statement or a Prospectus or for additional information; (c) of the issuance by
the Commission of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose; (d) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Shares for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (e) of the occurrence of any event or circumstance that makes any
statement made in the Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, Prospectus or documents so that, in the case of a Registration
Statement or the Prospectus, as the case may be, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided, however, in
no event shall any such notice contain any information which would constitute
material, non-public information regarding the Company.

 

4. Use reasonable best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of, any order suspending the effectiveness of the Registration
Statement, or the lifting of any suspension of the qualification, or exemption
from qualification, of any of the Shares for sale in any jurisdiction, at the
earliest practicable moment.

 

5. Incorporate in a Prospectus supplement or post-effective amendment such
information as Investor requests be included therein regarding Investor or the
plan of distribution of the Shares; and make all required filings of the
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received notification of such matters to be incorporated
in such Prospectus supplement or post-effective amendment; provided, however,
that the Company shall not be required to take any action pursuant to this
paragraph that would violate applicable law.

 

17

 

 

6. Whenever necessary, prepare and deliver to Investor any required supplement
or amendment, including a post-effective amendment, to the Registration
Statement or a supplement to the Prospectus or any document incorporated or
deemed to be incorporated therein by reference, and file any other required
document, including such reports as may be required to be filed under the
Exchange Act, so that, as thereafter delivered, the Prospectus will not contain
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

7. Use reasonable best efforts to cause all Shares to be listed on the Trading
Market or such other securities exchange or automated quotation system, if any,
as is then the principal securities exchange or automated quotation system on
which the Common Stock is then listed.

 

8. Fully cooperate with the Transfer Agent, Investor and its brokers to
facilitate the timely clearing and delivery of Shares to be sold pursuant to the
Registration Statement free of any restrictive legends and in such denominations
and registered in such names as Investor may reasonably request, including
timely completion and delivery of all forms, documents and instruments requested
by the Transfer Agent or any broker.

 

VI. General Provisions.

 

A. Notice. Unless a different time of day or method of delivery is specifically
provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. New York time on a Trading Day and an
electronic confirmation of delivery is received by the sender, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered later than 5:00 p.m. New York time or on a day that is not a Trading
Day, (c) the next Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications are such other address as may be designated in
writing, in the same manner, by such Person.

 

B. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by Company
and Investor or, in the case of a waiver, by the party against whom enforcement
of any such waiver is sought. No waiver of any default with respect to any
provision, condition or requirement of this Agreement will be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

C. No Third-Party Beneficiaries. Except as otherwise set forth in Section IV.G,
this Agreement and the Transaction Documents will inure solely to the benefit of
the parties hereto, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person. Other than the Investor Parties described in
Section IV.G, a Person who is not a party to this Agreement shall not have any
rights under the Contracts (Rights of Third Parties) Law, 2014 of the Cayman
Islands to enforce any term of this Agreement or any Transaction Document.

 

18

 

 

D. Fees and Expenses. Company has paid a flat rate documentation fee of $10,000
to Investor in connection with drafting this Agreement and the other Transaction
Documents. Except as otherwise provided in this Agreement, each party will pay
the fees and expenses of its own advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of the Transaction
Documents. Company acknowledges and agrees that Investor’s counsel solely
represents Investor, and does not represent Company or its interests in
connection with the Transaction Documents or the transactions contemplated
thereby. Company will pay all stamp and other taxes and duties, if any, levied
in connection with the sale or issuance of the Shares to Investor.

 



E. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement will not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

F. Replacement of Certificates. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, Company will issue or cause to
be issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to Company of such loss, theft
or destruction and customary and reasonable indemnity, if requested. The
applicants for a new certificate or instrument under such circumstances will
also pay any reasonable third-party costs associated with the issuance of such
replacement certificates.

 

G. Governing Law. All matters between the parties, including without limitation
questions concerning the construction, validity, enforcement and interpretation
of the Transaction Documents will be governed by and construed and enforced in
accordance with the laws of the U.S. Virgin Islands, without regard to the
principles of conflicts of law that would require or permit the application of
the laws of any other jurisdiction, except for corporation law matters
applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

 

H. Arbitration. Any dispute, controversy, claim or action of any kind arising
out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS, or its successor, in the
Territory of the Virgin Islands, pursuant to the most expedited and Streamlined
Arbitration Rules and Procedures available. Any interim or final award may be
entered and enforced by any court of competent jurisdiction. The final award
will include the prevailing party’s reasonable arbitration, expert witness and
attorney fees, costs and expenses. Notwithstanding the foregoing, Investor may
in its sole discretion bring an action in aid of arbitration or for temporary,
preliminary or provisional relief pending completion of arbitration.

 

19

 

 

I. Payment Set Aside. To the extent that Company makes a payment or payments to
Investor pursuant to any Transaction Document or Investor enforces or exercises
its rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to Company, a
trustee, receiver or any other person under any law, including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action, then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied will be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

J. Headings. The titles and headings in this Agreement and the Transaction
Documents are for convenience only, do not constitute a part of this Agreement
and will not be deemed to limit or affect any of the provisions hereof

 

K. Time of the Essence. Time is of the essence with respect to all provisions of
this Agreement, the Note, and all Transaction Documents.

 

L. Survival. The representations and warranties contained herein will survive
the Closing and the delivery of the Note and Shares until the entire Note issued
to Investor has been converted or redeemed. Neither party will be under any
obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

 

M. Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 

N. Further Assurances. Each party will take all further actions and execute all
further documents as may be reasonably necessary to implement the provisions and
carry out the intent of this Agreement fully and effectively.

 

O. Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together will be considered one and the same agreement and will
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by portable document
format, facsimile or electronic transmission, such signature will create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such signature page were an
original thereof.

 

P. Entire Agreement. This Agreement, including the Exhibits hereto, which are
hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein. The
parties hereby absolutely, unconditionally and irrevocably waive all rights and
remedies, at law and in equity, directly or indirectly arising out of or
relating to, or which may arise as a result of, any Person’s reliance on any
such statement or assurance.

 

20

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Effective Date.

 

Company:

 

INCEPTION MINING, INC.       By: /s/ Trent D’Ambrosio   Name: Trent D’Ambrosio  
Title: Chief Executive Officer  

 

Investor:

 

Discover Growth Fund, LLC   Investor Name       By: /s/ John Kirkland   Name:
John Kirkland   Title: President of G.P. of Member  

 

21

 

 

Exhibit 1

 

Glossary of Defined Terms

 

“$” means the currency of the United States of America, in which all dollar
amounts in the Transaction Documents will be expressed.

 

“Act” means the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission thereunder.

 

“Action” has the meaning set forth in Section III.A.4.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the Act.

 

“Agreement” means this Note Purchase Agreement.

 

“Closing” has the meaning set forth in Section II.D.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Common Stock” means the Common Stock of Company and any replacement or
substitute thereof, or any share capital into which such Common Stock will have
been changed or any share capital resulting from a reclassification of such
Common Stock.

 

“Company” has the meaning set forth in the first paragraph of the Agreement.

 

“Conversion Shares” includes all shares of Common Stock potentially issuable in
relation to the Note, including Common Stock that must be issued upon conversion
of the Note, and Common Stock that must or may be issued in payment of any
Interest or Conversion Premium.

 

“Disclosure Schedules” means the disclosure schedules of Company attached hereto
as Exhibit 9. The Disclosure Schedules contain no material non-public
information.

 

“DTC” means The Depository Trust Company, or any successor performing
substantially the same function for Company.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated by the Commission thereunder.

 

“Effective Date” has the meaning set forth in the first paragraph of the
Agreement.

 

“Equity Conditions” has the meaning set forth in the Note.

 

1

 

 

“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.

 

“Indebtedness” means (a) any liabilities for borrowed money or amounts owed in
excess of $250,000, other than trade accounts payable incurred in the ordinary
course of business, (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in Company’s balance sheet, or the notes thereto, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $250,000 due under leases required to
be capitalized in accordance with GAAP.

 

“Intellectual Property Rights” has the meaning set forth in Section III.B.11.

 

“Investor” has the meaning set forth in the first paragraph of the Agreement.

 

“Legal Opinion” means an opinion from Company’s legal counsel, in the form
attached as Exhibit 4.

 

“Liens” means a lien, charge, security interest or encumbrance in excess of
$250,000, or a right of first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” includes any material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, or financial condition of Company and
the Subsidiaries, taken as a whole, which is not disclosed in the Public Reports
prior to the Effective Date, (c) Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document, or (d)
the sale, issuance, registration, listing, resale and trading on the Trading
Market of the Conversion Shares.

 

“Material Permits” has the meaning set forth in Section III.B.9.

 

“Note” means the Senior Secured Subordinated Note issued by Company, in the form
attached as Exhibit 2.

 

“Officer’s Certificate” means a certificate executed by an authorized officer of
Company, in the form attached as Exhibit 5.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government, or an agency or subdivision thereof, or other entity
of any kind.

 

“Prospectus” means the final prospectus filed for the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is timely filed with the Commission and
delivered by the Company to Investor.

 

2

 

 

“Public Deed” means a Public Deed securing full and timely performance of all
obligations under the Transaction Documents, as registered in the applicable
registries in Honduras, in the form attached hereto as Exhibit 8.

 

“Public Reports” means the reports filed with the Commission by the Company
pursuant to the Exchange Act (see Exhibit 9).

 

“Purchase Amount” has the meaning set forth in Section II.A.1.

 

“Receivables” include all accounts receivable and all rights to the payment of a
monetary obligation, whether or not earned by performance, and whether evidenced
by an account, chattel paper, instrument, general intangible, or otherwise.

 

“Registration Statement” means a valid, current and effective Registration
Statement registering all Shares for sale, including the prospectus therein,
amendments and supplements to such Registration Statement or prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement, and any information contained or incorporated by
reference in a prospectus filed with the Commission in connection with the
Registration Statement, to the extent such information is deemed under the Act
to be part of any registration statement.

 

“Secretary’s Certificate” means a certificate, in the form attached as Exhibit
6, signed by the secretary of Company.

 

“Shares” include the Conversion Shares and the Warrant Shares.

 

“Short Sale” means a “short sale” as defined in Rule 200 of Regulation SHO of
the Exchange Act.

 

“Subsidiary” means any Person owned or controlled by the Company, or in which
Company, directly or indirectly, owns a majority of the capital stock or similar
interest that would be disclosable pursuant to Regulation S-K, Item 601(b) (21).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided that it will not include any day on which the Common Stock is
(a) scheduled to trade for less than 5 hours, or (b) suspended from trading.

 

“Trading Market” has the meaning set forth in the Note.

 

“Transaction Documents” means this Agreement, the Note, the Warraant, the other
agreements, certificates and documents referenced herein or the form of which is
attached hereto, and the exhibits, schedules and appendices hereto and thereto.

 

“Transfer Agent” means the current and any future transfer agent for Company.

 

“Transfer Agent Instructions” means a letter agreement executed by Company, its
current transfer agent, and any successor transfer agent for the Common Stock,
in the form attached as Exhibit 3.

 

“Warrant” means the Warrant to Purchase Common Stock in the form attached hereto
as Exhibit 7.

 

“Warrant Shares” includes all shares of Common Stock potentially issuable in
relation to the Warrant.

 

3

 

